Me. Chief Justice Dee Tobo
delivered the opinion, of the court.
In these cases the defendant was convicted of the crimes with which he is charged, defamatory libel and false representation. He appealed to this Supreme Court, and for the purpose of prosecuting his appeals he petitioned the trial court to grant him the benefit of appeal in forma pauperis. The court denied his petition and the defendant obtained from the clerk a record of the proceedings had on the insolvency petition and filed it in this court.
Upon these facts, the Fiscal has moved this court to refuse jurisdiction on the ground that the defendant has not appealed, from the orders of the district court of which he complains..
The latter has opposed this motion, and he urges that the-said orders are not appealable and that the matter ought to-be decided in the furtherance of justice. He appears without the aid of an attorney.
It is by virtue of a notice of appeal that this court acquires-jurisdiction to hear an appeal. Here there has been no notice-at all filed, and consequently we do not have jurisdiction. An. order so stating is all that can be entered.
The orders involved are appealable. People v. Lawton, 45 P.R.R. 235. Even if this were not so, the situation of' the accused would be the same because then, even if he should have appealed, the court would have been unable to consider his. appeals, as the appeals would not have been authorized by law.
Under whatever aspect the cases are considered, this court must declare itself without jurisdiction to hear the same.